          Case 19-20244 Document 57 Filed in TXSB on 02/21/20 Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS

                                                                                                     ENTERED
                                                                                                     02/21/2020

IN RE:                                                                       CASE NO. 19−20244
Deborah Diane Cushnie                                                        CHAPTER 7
      Debtor(s)

            ORDER TO DEPOSIT FUNDS INTO THE COURT REGISTRY


    The following motion is GRANTED:

56 − Application to Deposit Unclaimed Funds Filed by Trustee Cindy Boudloche (Attachments: # 1 Proposed
                                       Order) (Boudloche, Cindy)

    These unclaimed funds may be deposited into the Registry of the Court:

                         Amount: $ 4,925.00
                         Owed to: DEBORAH D CUSHNIE


    Signed and Entered on Docket: 2/21/20.

                                                   by: Kristy Love
                                                       Deputy Clerk

   This Order is signed for the Court by the Clerk under authority of 28 U.S.C. § 956 and
General Order No. 2000−3.
